                                       UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON

                                               PORTLAND DIVISION


 UNITED STATES OF AMERICA                                    Case No. 3:05-cr-00299-BR

                  v.                                         ORDER ON PARTIES' JOINT
                                                             MOTION FOR SENTENCE
 OLANCE ANTJUAN UPTON,                                       REDUCTION UNDER SECTION 404
                                                             OF THE FIRST STEP ACT OF 2018
                 Defendant.

         This matter having come before the Court on the parties' Joint Motion for Sentence Reduction

 under Section 404 of the First Step Act of 2018,

         IT IS HEREBY ORDERED that Defendant's sentence be reduced to time served effective two

 weeks from the date this order is signed and filed, as requested in parties' joint motion.
                          ·r:il/
         DATED this       i0           day of April, 2019.




                                                         The Honorable Anna J. Brown
                                                         Senior United States District Court Judge
 Submitted by:
                   ---~        ,,,.,
./llr1..
 f ~
            . c/:.P~,:r.,
         . .-;?.,"7
                             ·-~_::i
                    ; /( .!' ·C>·-
  yan Costello
 Assistant Federal Public Defender
